Citation Nr: 0931046	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the character of the appellant's discharge is 
honorable for purposes of payment of VA benefits.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which found that the appellant 
had no honorable period of service and therefore was not 
entitled to payment of VA benefits.  The appellant disagreed 
and perfected an appeal.

The appellant, his former spouse and his representative 
presented testimony at an August 2008 hearing at the RO 
before a local hearing officer.  The appellant and his 
representative presented testimony at an August 2008 hearing 
at the RO before the undersigned Acting Veterans Law Judge 
(AVLJ).  Transcripts of those hearings have been associated 
with the appellant's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The appellant seeks service connection for several 
conditions.  The RO has found that the appellant received an 
other than honorable discharge and is, therefore, not 
eligible for payment of VA benefits.  See 38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.12 (2008).  The appellant 
has maintained that he had two periods of enlistment and that 
while the second period ended with a discharge under other 
than honorable conditions, the other was honorable.  See 
August 2008 hearing transcript at page 3.  The appellant 
essentially contends that he is entitled to benefits from the 
first period of enlistment and, in the alternative, that he 
has sought an upgrade of his other than honorable discharge.

Specifically, the appellant has testified that he returned 
from Vietnam and was assigned to Fort Rucker, Alabama.  While 
there, he determined that he wanted to move to a different 
military job assignment and that he had to reenlist to make 
the change.  He testified that he reenlisted and was assigned 
to a training command in Ft. Monmouth, New Jersey.

A review of the records shows the appellant initially 
enlisted in February 1967, returned from Vietnam in August 
1968 and was assigned to Fort Rucker, Alabama.  Records also 
show that the appellant was assigned to a command located at 
Fort Monmouth, New Jersey, in February 1969, and assigned for 
training in air defense radar repair.  An Army Form DA 20 in 
the record shows an effective date for a reenlistment or 
extension of "30 OCT 68;" about the time period that the 
appellant contends he reenlisted at Fort Rucker.

The appellant's VA claims folder does not include any 
enlistment records.  Based on the review of records noted 
above, it appears that there may have been a reenlistment or 
extension of an enlistment period in October 1968.  VA's duty 
to assist requires completion of a thorough attempt to obtain 
his enlistment history.

The Veteran has also testified that he has attempted to have 
his other than honorable discharge upgraded to an honorable 
discharge through petition to the Army Discharge Review 
Board.  VA should also attempt to obtain these records.

Finally, the Court of Appeals for Veterans Claims held in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that 
VA should notify a veteran regarding how the character of 
discharge can effect a claim for service connection.  The 
Board observes that a December 28, 2005, notice letter 
informed the appellant that the RO would decide the claim 
based on the "enclosed regulation," referring to 38 C.F.R. 
§ 3.12, but there is no evidence of what was actually sent to 
the appellant.  As such, upon remand, VA should send notice 
advising the appellant of 38 C.F.R. § 3.12.  



Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC) for the following action:

1.  The RO/AMC should send the appellant a 
notice letter providing information 
regarding the requirement of an honorable 
character of discharge as stated in 
38 C.F.R. § 3.12 (2008).  The entire 
notice should be associated with the 
appellant's VA claims folder.

2.  The RO/AMC should seek records from 
the Army Discharge Review Board that may 
pertain to the appellant's attempts to 
upgrade his other than honorable 
discharge.  Any response from the Army 
Discharge Review Board should be 
associated with the appellant's VA claims 
folder.

3.  The RO/AMC should seek to obtain all 
personnel records pertaining to the 
appellant's enlistment(s) in the U.S. Army 
and specifically seek any records 
pertaining to a reenlistment or extension 
the appellant may have made on or about 
October 30, 1968.  Any such records 
received should be associated with the 
appellant's VA claims folder.

4.  After completion of the foregoing and 
any other development deemed necessary, 
the RO/AMC should reconsider whether the 
character of the appellant's discharge is 
honorable for purposes of payment of VA 
benefits.  If the benefit sought on appeal 
remains denied, the RO/AMC should provide 
the appellant and his representative with 
a supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




